16 So.3d 953 (2009)
Akeem SIMPSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-1910.
District Court of Appeal of Florida, Third District.
August 19, 2009.
Akeem Simpson, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
SHEPHERD, J.
Akeem Simpson appeals a trial court's order on his motion to correct illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a), which awarded him an additional forty-two days' jail credit to that he was awarded at sentencing. He contended below, and continues to contend on this appeal, he is entitled to more than 100 days of jail credit.
On appeal, this Court must reverse unless the records attached to the lower Court's order conclusively demonstrates the defendant is not entitled to the requested relief. See Brothers v. State, 959 So.2d 1260, 1261 (Fla. 3d DCA 2007). In this case, nothing is attached to the order to guide us in our review. We therefore reverse the order on appeal and remand for entry of a new order supported by record attachments.
Reversed and remanded for further proceedings.